UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02742) Exact name of registrant as specified in charter:	Putnam Equity Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2011 Date of reporting period:	August 31, 2011 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 8/31/11 (Unaudited) COMMON STOCKS (89.4%) (a) Shares Value Aerospace and defense (2.8%) Embraer SA ADR (Brazil) 241,200 $6,148,188 General Dynamics Corp. (S) 70,376 4,509,694 L-3 Communications Holdings, Inc. (S) 186,040 12,617,233 Northrop Grumman Corp. (S) 986,990 53,909,394 Raytheon Co. (S) 139,658 6,037,415 Auto components (1.1%) Autoliv, Inc. (Sweden) (S) 177,240 9,893,537 TRW Automotive Holdings Corp. (NON) 500,780 20,877,518 Automobiles (1.9%) Ford Motor Co. (NON) 2,476,140 27,534,677 General Motors Co. (NON) (S) 1,180,120 28,358,284 Biotechnology (0.2%) Dendreon Corp. (NON) (S) 552,800 6,788,384 Capital markets (3.1%) Invesco, Ltd. 422,480 7,731,384 State Street Corp. 2,376,580 84,416,122 Chemicals (1.3%) Ashland, Inc. (S) 478,060 25,341,961 Cabot Corp. 233,700 8,046,291 LyondellBasell Industries NV Class A (Netherlands) 121,600 4,213,440 Commercial banks (4.1%) Popular, Inc. (Puerto Rico) (NON) 3,831,105 7,968,698 U.S. Bancorp (S) 1,390,410 32,271,416 Wells Fargo & Co. (S) 3,072,140 80,182,854 Commercial services and supplies (1.2%) Avery Dennison Corp. 903,490 26,300,594 R. R. Donnelley & Sons Co. 672,640 10,257,760 Communications equipment (2.7%) Cisco Systems, Inc. 3,653,650 57,289,232 Harris Corp. 161,380 6,511,683 Qualcomm, Inc. 143,520 7,385,539 Tellabs, Inc. (S) 2,328,860 9,501,749 Computers and peripherals (1.3%) EMC Corp. (NON) (S) 353,358 7,982,357 SanDisk Corp. (NON) 788,890 28,912,819 Consumer finance (3.4%) Discover Financial Services 3,965,464 99,771,074 Containers and packaging (0.8%) Sonoco Products Co. 666,220 21,045,890 Temple-Inland, Inc. 112,400 2,720,080 Diversified financial services (0.7%) Citigroup, Inc. 267,800 8,315,190 JPMorgan Chase & Co. 313,281 11,766,834 Diversified telecommunication services (2.4%) AT&T, Inc. (S) 1,297,800 36,961,344 Verizon Communications, Inc. (S) 960,370 34,736,583 Electric utilities (1.9%) Entergy Corp. (S) 45,800 2,986,618 NV Energy, Inc. 1,740,630 25,970,200 Pepco Holdings, Inc. (S) 1,466,650 28,570,342 Electrical equipment (0.4%) Hubbell, Inc. Class B (S) 202,930 11,999,251 Energy equipment and services (0.3%) National Oilwell Varco, Inc. 111,140 7,348,577 Food and staples retail (1.2%) CVS Caremark Corp. (S) 1,031,400 37,037,574 Health-care equipment and supplies (2.4%) Baxter International, Inc. 500,100 27,995,598 Covidien PLC (Ireland) 483,825 25,245,989 Medtronic, Inc. (S) 521,910 18,303,384 Health-care providers and services (3.7%) Aetna, Inc. 798,210 31,952,346 CIGNA Corp. 880,200 41,140,548 Lincare Holdings, Inc. (S) 743,280 16,002,818 Quest Diagnostics, Inc. (S) 392,440 19,649,471 Hotels, restaurants, and leisure (0.2%) Wyndham Worldwide Corp. 133,010 4,320,165 Household durables (0.5%) Jarden Corp. (S) 480,060 13,940,942 Household products (2.7%) Energizer Holdings, Inc. (NON) (S) 203,230 15,339,800 Kimberly-Clark Corp. (S) 917,970 63,486,805 Independent power producers and energy traders (1.1%) AES Corp. (The) (NON) 3,038,170 32,994,526 Industrial conglomerates (1.2%) Tyco International, Ltd. 834,630 34,703,915 Insurance (6.8%) Aflac, Inc. 263,030 9,921,492 Alterra Capital Holdings, Ltd. (Bermuda) (S) 178,900 3,649,560 Assurant, Inc. 790,840 27,813,843 Assured Guaranty, Ltd. (Bermuda) 672,471 9,071,634 Everest Re Group, Ltd. 120,860 9,753,402 Hartford Financial Services Group, Inc. (The) 1,827,830 34,984,666 MetLife, Inc. (S) 269,070 9,040,752 PartnerRe, Ltd. 284,750 16,227,903 Prudential Financial, Inc. 503,760 25,293,790 Transatlantic Holdings, Inc. 62,300 3,154,249 Validus Holdings, Ltd. 1,213,290 31,327,148 XL Group PLC 989,111 20,583,400 Leisure equipment and products (1.2%) Hasbro, Inc. (S) 303,000 11,738,220 Mattel, Inc. 890,410 23,925,317 Life sciences tools and services (0.2%) Thermo Fisher Scientific, Inc. (NON) 96,370 5,293,604 Machinery (1.7%) Eaton Corp. 64,530 2,771,564 Ingersoll-Rand PLC (S) 860,470 28,834,350 Parker Hannifin Corp. 252,690 18,555,027 Media (6.9%) Comcast Corp. Special Class A (S) 2,918,450 61,754,402 Interpublic Group of Companies, Inc. (The) (S) 6,673,170 57,589,457 McGraw-Hill Cos., Inc. (The) 625,470 26,338,542 News Corp. Class A 581,300 10,039,051 Time Warner, Inc. (S) 1,557,290 49,303,801 Multi-utilities (0.9%) Ameren Corp. 911,300 27,575,938 Office electronics (0.8%) Xerox Corp. 2,954,160 24,519,528 Oil, gas, and consumable fuels (13.6%) Apache Corp. (S) 153,580 15,829,491 Chevron Corp. (S) 856,680 84,734,219 Exxon Mobil Corp. (S) 297,100 21,997,284 Hess Corp. 558,900 33,165,126 Marathon Petroleum Corp. (NON) 492,400 18,248,344 Newfield Exploration Co. (NON) 205,500 10,490,775 Noble Energy, Inc. 92,420 8,166,231 Royal Dutch Shell PLC ADR (United Kingdom) (S) 1,042,110 69,873,476 Sunoco, Inc. (S) 519,500 19,813,730 Total SA (France) 2,499,059 122,131,318 Paper and forest products (1.2%) International Paper Co. (S) 1,364,110 37,035,587 Personal products (0.6%) Avon Products, Inc. (S) 796,410 17,967,010 Pharmaceuticals (5.1%) Johnson & Johnson 167,670 11,032,686 Merck & Co., Inc. 210,900 6,985,008 Pfizer, Inc. 6,963,110 132,159,828 Professional services (1.1%) Dun & Bradstreet Corp. (The) 499,060 33,382,123 Real estate investment trusts (REITs) (1.5%) Chimera Investment Corp. (S) 3,224,440 9,770,053 CreXus Investment Corp. 1,378,499 12,888,966 Invesco Mortgage Capital, Inc. 150,400 2,653,056 MFA Financial, Inc. (S) 2,693,760 20,176,262 Semiconductors and semiconductor equipment (1.0%) Applied Materials, Inc. 1,413,300 15,998,556 Atmel Corp. (NON) 227,400 2,071,614 Intel Corp. 29,000 583,770 Lam Research Corp. (NON) 279,610 10,390,308 Software (0.4%) BMC Software, Inc. (NON) 72,650 2,950,317 CA, Inc. 466,300 9,787,637 Specialty retail (0.2%) Staples, Inc. 487,600 7,187,224 Tobacco (2.4%) Philip Morris International, Inc. 1,032,150 71,548,638 Wireless telecommunication services (1.2%) Telephone and Data Systems, Inc. (S) 357,670 9,167,082 Vodafone Group PLC ADR (United Kingdom) 1,018,600 26,829,924 Total common stocks (cost $2,538,371,414) CONVERTIBLE PREFERRED STOCKS (4.8%) (a) Shares Value Great Plains Energy, Inc. $6.00 cv. pfd. 594,547 $36,190,076 PPL Corp. $4.375 cv. pfd. 1,026,115 56,754,421 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 2,796,714 25,995,457 Unisys Corp. Ser. A, 6.25% cv. pfd. 391,215 23,228,391 Total convertible preferred stocks (cost $158,816,834) CONVERTIBLE BONDS AND NOTES (3.3%) (a) Principal amount Value Alliance Data Systems Corp. cv. sr. unsec. notes 4 3/4s, 2014 $36,178,000 $74,436,235 MGIC Investment Corp. cv. sr. notes 5s, 2017 18,271,000 11,830,473 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 6,471,000 11,065,410 Total convertible bonds and notes (cost $70,888,912) INVESTMENT COMPANIES (0.9%) (a) Shares Value Apollo Investment Corp. 1,961,000 $17,825,490 Ares Capital Corp. 589,790 8,970,698 Total investment Companies (cost $29,376,569) SHORT-TERM INVESTMENTS (14.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.17% (d) 383,308,234 $383,308,234 Putnam Money Market Liquidity Fund 0.05% (e) 47,749,393 47,749,393 Total short-term investments (cost $431,057,627) TOTAL INVESTMENTS Total investments (cost $3,228,511,356) (b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2010 through August 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $2,963,876,791. (b) The aggregate identified cost on a tax basis is $3,243,674,999, resulting in gross unrealized appreciation and depreciation of $349,034,751 and $245,985,102, respectively, or net unrealized appreciation of $103,049,649. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $376,093,607. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $383,308,234 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $24,635 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $582,712,697 and $564,094,863, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $352,801,137 $— $— Consumer staples 205,379,827 — — Energy 289,667,253 122,131,318 — Financials 578,733,748 — — Health care 342,549,664 — — Industrials 250,026,508 — — Information technology 183,885,109 — — Materials 98,403,249 — — Telecommunication services 107,694,933 — — Utilities 118,097,624 — — Total common stocks — Convertible bonds and notes — 97,332,118 — Convertible preferred stocks — 142,168,345 — Investment Companies 26,796,188 — — Short-term investments 47,749,393 383,308,234 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 27, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 27, 2011
